Citation Nr: 1642246	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  14-37 883	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to April 1, 2014, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD) with alcohol use disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from April 1990 to April 1992 and from June 2009 to July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the VA Regional Office (RO) in New York, New York.


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claim for a higher initial rating for PTSD with alcohol use disorder. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of the issue of a higher initial rating for his PTSD with alcohol use disorder.  See August 2016 Statement in Support of Claim.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of a higher initial rating for PTSD with alcohol use disorder and it is dismissed.


ORDER

The appeal is dismissed.



		
A.C. MACKENZIE 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


